DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 15-20, drawn to a spring push having a locking member engaging at least a portion of the middle portion of the main body, the cap and the main body forming an enclosed opening through at least a portion of the spring push to allow optical fibers of the fiber optic connector to pass therethrough, classified in G02B6/3807. 
II. Claims 12-14, drawn to an optical fiber connector having a ferrule, classified in G02B6/3869.
Inventions II and I are related as combination and subcombination, respectively.  	Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed at least because combination claim 12 does not require a locking member engaging at least a portion of the middle portion of the main body.  The subcombination has separate utility such as in a device that does not necessarily require a ferrule.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia.  Claims 2-6 drawn to specific details involving the locking member is attached to a forward facing surface of the front face, the main body having at least two alignment features to align the cap with the main body, classified in G02B6/3809.
Ib.   Claim 7 drawn to specific details involving the back end of the main body has two receivers to receive two projections on the cap to hold the cap when the cap and the main body are mated to one another, classified in G02B6/4219.
Ie.   Claim 16 drawn to specific details involving the locking member is a forward-most component of the cap, classified in G02B6/4292.
If.   Claim 19-20 drawn to specific details involving the locking member comprises two separate extensions from the front face on opposite sides of the opening in the main body, classified in G02B6/4256.
Claims 1, 8-11, 15, 17-18 link(s) inventions Ia-Ib, Ie-If.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-b, Ie-f are distinct, each from the other because of the following reasons:
Inventions Ia-b, Ie-f are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention Ia is directed to specific details involving the locking member is attached to a forward facing surface of the front face, the main body having at least two alignment features to align the cap with the main body, not present in Inventions Ib, Ie-f.
b.	Invention Ib is directed to specific details involving the back end of the main body has two receivers to receive two projections on the cap to hold the cap when the cap and the main body are mated to one another, not present in Invention Ia, Ie-f.
e.	Invention Ie is directed to specific details involving the locking member is a forward-most component of the cap, not present in Inventions Ia-b, If.
f.	Invention If is directed to specific details involving the locking member is a forward-most component of the cap, not present in Inventions Ia-b, Ie.
Restriction for examination purposes as indicated is proper because all these inventions (e.g., Ia, Ib, Ie, If, II) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features listed above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Furthermore, this application contains claims directed to the following patentably distinct species.  Upon the election of any one of groups Ia, Ib, Ie, If, II (i.e., of the latter listing of five groups, Applicant must elect only one of the said five groups) from above, applicant is further required to elect a single disclosed compatible species from below:
Species A drawn to the cap 220 (see fig. 6).
Species B drawn the cap 220’ (see fig. 15).
The species are independent or distinct because the unique characteristics as depicted in the respective figure(s)/paragraphs corresponding to the stated part/element number provided above.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Furthermore, the claims elected to be examined must read on and/or must be disclosed as properly compatible with the species elected.  Currently, claims 1, 12, 15 appear to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the search criteria, particularly the different class/subclass searches and/or divergent search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Response to Arguments
	The 5/11/22 amendment significantly changed the scope of the claims and the delineation between the groups previously restricted.  The further restriction requirement of the instant Office action is, therefore, warranted to establish a proper line of demarcation between the claim groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874